ns'/s             ECOPY




COA#      08-13-00243-CR                     OFFENSE:          21.11

          Jose L. Aldana v. The State of
STYLE: Texas                                 COUNTY:           Tarrant

                     MODIFIED/REFORM
COA DISPOSITION:     AND AFFIRM              TRIAL COURT: 396th District Court


DATE: 05/14/15                Publish: NO    TC CASE #:         1333327R




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         Jose L. Aldana v. The State of
STYLE:   Texas                                      CCA#:


          States*                 Petition          CCA Disposition:   725-/5*
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:

                                                    JUDGE:

DATE:    /l/*^ // y l£>/f                           SIGNED:                PC:

JUDGE:      Pc                                      PUBLISH:               DNP:




                                                                            MOTION FOR

                                           REHEARING IN CCA IS:

                                           JUDGE: